Citation Nr: 1412710	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis.  

A hearing was held on October 31, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an additional VA examination.

The Veteran contends that the severity of his residuals, left wrist injury, status-post dorsal capsulodesis has increased since the Board granted him an increased disability rating of 20 percent in November 2004.  

The Veteran was provided with a VA examination for his joints in January 2011.  The VA examiner provided an assessment of the limitation of motion due to the Veteran's residuals, left wrist injury, status-post dorsal capsulodesis and discussed functional limitations resulting from reported and observed giving way, instability, pain, weakness, episodes of dislocation and subluxation, locking episodes, tenderness and flare ups.  An April 2009 examination covered similar symptoms and their effects.  Subsequent to both VA examinations, the Veteran testified at a Board hearing, held on October 31, 2011.  He reported that, in addition to limitation of movement, dislocation, and subluxation of his left wrist, he also experiences pain and shooting sensation in the nerves of his left wrist and hand all the time, and numbness and pins and needles in his left pinky, ring, and middle finger every couple of minutes whenever he is holding something.  These symptoms were not presented to the VA examiner, and demonstrate an increase in symptomatology since the prior examination.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  On remand, a new VA examination should be ordered which identifies whether such symptoms are residuals of the left wrist injury, status-post dorsal capsulodesis, and if so, the examiner should provide diagnoses, if possible, and describe the severity of such symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA medical professional to assess the current severity of his service-connected residuals, left wrist injury, status-post dorsal capsulodesis.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

All necessary and appropriate tests should be performed.  All subjective complaints and objective findings should be documented and all symptoms should be reported.  Additionally, all diagnoses corresponding to such symptoms should be provided to the extent possible. 
The examiner is advised that the Veteran has reported shooting pain in the nerves of his left hand and numbness and pins and needles in his left pinky, ring and middle finger every couple of minutes upon holding things (e.g. steering wheels, bicycle handle bars, lawnmowers, etc...). The examiner must specifically comment upon the presence of any neurological symptoms related to the Veteran's service-connected disability.

2.  After completion of the aforementioned development, readjudicate the claim of entitlement to a disability rating in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis, in light of all additional evidence received.  Consider the assignment of separate ratings for any related disability(s) identified by the VA examiner.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


